

116 HR 1806 IH: Empowering Rural Economies Through Alaska Native Sustainable Arts and Handicrafts Act
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1806IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Young introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Marine Mammal Protection Act of 1972 to protect the cultural practices and livelihoods
			 of producers of Alaska Native handicrafts and fossilized ivory products,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Empowering Rural Economies Through Alaska Native Sustainable Arts and Handicrafts Act. 2.Alaska Native HandicraftsSection 101(b) of the Marine Mammal Protection Act Of 1972 (16 U.S.C. 1371(b)) is amended to read as follows:
			
				(b)Application to certain Alaska Natives
 (1)DefinitionsIn this subsection: (A)Authentic native article of handicrafts and clothingThe term authentic native article of handicrafts and clothing means an item composed wholly, or in some significant respect, of natural materials that is produced, decorated, or fashioned in the exercise of traditional native handicrafts without the use of a pantograph, multiple carvers, or any other mass copying device.
 (B)Traditional native handicraftsThe term traditional native handicrafts includes weaving, carving, stitching, sewing, lacing, beading, drawing, and painting. (C)Fossilized ivoryThe term fossilized ivory includes a fossilized tooth or tusk from a species of walrus, mammoth, mastodon, narwhal, or whale.
 (2)ApplicationExcept as provided in section 109, the provisions of this Act shall not apply with respect to the taking of any marine mammal by any Indian, Aleut, or Eskimo who resides in Alaska and who dwells on the coast of the North Pacific Ocean or the Arctic Ocean if such taking—
						(A)
 (i)is for subsistence purposes; or (ii)is done for purposes of creating and selling authentic native articles of handicrafts and clothing; and
 (B)in each case, is not accomplished in a wasteful manner. (3)LimitationsNotwithstanding paragraph (2), if, under this Act, the Secretary determines any species or stock of marine mammal subject to taking by Indians, Aleuts, or Eskimos to be depleted, the Secretary may prescribe regulations upon the taking of such marine mammals by any Indian, Aleut, or Eskimo described in this subsection. Such regulations may be established with reference to species or stocks, geographical description of the area included, the season for taking, or any other factors related to the reason for establishing such regulations and consistent with the purposes of this Act. Such regulations shall be prescribed after notice and hearing required by section 103 of this title and shall be removed as soon as the Secretary determines that the need for their imposition has disappeared. In promulgating any regulation or making any assessment pursuant to a hearing or proceeding under this subsection or section 117(b)(2), or in making any determination of depletion under this subsection or finding regarding unmitigable adverse impacts under subsection (a)(5) that affects stocks or persons to which this subsection applies, the Secretary shall be responsible for demonstrating that such regulation, assessment, determination, or finding is supported by substantial evidence on the basis of the record as a whole. The preceding sentence shall only be applicable in an action brought by one or more Alaska Native organizations representing persons to which this subsection applies.
					(4)Special Rules
 (A)Interstate CommerceOnly authentic native articles of handicrafts and clothing may be sold in interstate commerce. (B)Edible portions of marine mammalsAny edible portion of a marine mammal may be sold in a native village or town in Alaska or for native consumption.
						(5)Prohibitions
 (A)Mammoth, mastodon, and walrus ivory, marine mammal bones, teeth, and baleenNo State shall prohibit the importation, sale, offer for sale, transfer, trade, barter, possession, or possession with the intent to sell, transfer, trade, or barter of mammoth, mastodon, or walrus ivory, marine mammal bones, teeth, or baleen produced under this title by an Indian, Aleut, or Eskimo, as an authentic native article of handicrafts and clothing.
 (B)Fossilized ivoryNo State shall prohibit the importation, sale, offer for sale, transfer, trade, possession, or possession with the intent to sell, transfer, trade, or barter, of fossilized ivory..
		